EXHIBIT 10.9

AMENDMENT TO LEASE AGREEMENT

THIS AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
October 30, 2015, by and among HPT PSC PROPERTIES TRUST, a Maryland real estate
investment trust, and HPT PSC PROPERTIES LLC, a Maryland limited liability
company (collectively, "Landlord"), and TA OPERATING LLC, a Delaware limited
liability company ("Tenant").

W I T N E S S E T H  :

WHEREAS, Landlord and Tenant (as successor by merger with Petro Stopping
Centers, L.P.) are parties to that certain Lease Agreement, dated as of May 30,
2007, as amended (as so amended, the “Lease”); and

WHEREAS, pursuant to the Lease, HPT PSC Properties Trust leases to Tenant its
leasehold interest in that certain property having an address at 1255 Route 414,
Waterloo, New York, as further described on Exhibit A-22 to the Lease (the
“Waterloo Leased Property”);

WHEREAS, as of the date of this Amendment, HPT PSC Properties Trust has acquired
the fee interest in the Waterloo Leased Property from a third party and its
leasehold interest in the Waterloo Leased Property has been merged with its fee
title; and

WHEREAS, Landlord and Tenant wish to amend the Lease to reflect HPT PSC
Properties Trust’s acquisition of the fee interest in the Waterloo Leased
Property and to increase the Minimum Rent (this and other capitalized terms used
and not otherwise defined in this Amendment shall have the meanings given such
terms in the Lease) payable by Tenant under the Lease by One Million Two Hundred
Seventy-Five Thousand and 00/100ths Dollars ($1,275,000.00) on account of HPT
PSC Properties Trust’s additional investment in the Waterloo Leased Property;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Waterloo Leased Property.  Landlord and Tenant hereby confirm that the Leased
Property includes the Waterloo Leased Property.   



--------------------------------------------------------------------------------

 



2. Minimum Rent.  The defined term “Minimum Rent” set forth in Section 1.66 of
the Lease is hereby deleted in its entirety and replaced with the following:

“Minimum Rent” shall mean Sixty-Four Million Two Hundred Twenty-Four Thousand
Three Hundred Sixty-Seven and 68/100ths Dollars ($64,224,367.68), subject to
adjustment as provided in Section 3.1.1(b). 

3. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one and the same instrument.

4. Ratification.  As amended hereby, the Lease is hereby ratified and
confirmed. 

 

[Remainder of Page Left Blank Intentionally]

 



-  2  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

LANDLORD:

HPT PSC PROPERTIES TRUST

 

By:/s/ John G. Murray

John G. Murray

President and

Chief Operating Officer

 

HPT PSC PROPERTIES LLC


By:/s/ John G. Murray

John G. Murray

President and

Chief Operating Officer

 

 

TENANT:

TA OPERATING LLC

 

By:/s/ Mark R. Young

Mark R. Young

Executive Vice President and General Counsel

 

 

Reference is made to the Guaranty of Tenant’s obligations under the Lease dated
May 30, 2007 given by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability
company (the “Guarantor”) to Landlord.  Guarantor hereby confirms that all
references in such Guaranty to the word “Lease” shall mean the Lease, as defined
therein, as amended by the foregoing Amendment to Lease Agreement, and said
Guarantor hereby reaffirms the Guaranty.

 

TRAVELCENTERS OF AMERICA LLC

 

 

By:  /s/ Mark R. Young

Mark R. Young

Executive Vice President and General Counsel

[Signature Page to Amendment to Lease Agreement]

--------------------------------------------------------------------------------